DETAILED ACTION

                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                      Information Disclosure Statement
The information disclosure statements filed on 02/04/2020 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over et al. Scott et al. (US 2008/0111152 A1, hereinafter “Scott”) in view of Inada (US 2010/0258894 A1, hereinafter “Inada”).

(nBn detector array), and wherein said pixel matrix comprises: 
an absorption layer (absorber), a barrier layer (barrier) and a contact layer (n contact), arranged to be superposed with the barrier layer (barrier) located between the absorption layer (absorber) and the contact layer (n contact), wherein the barrier layer (barrier) is configured to form a potential barrier blocking the circulation of majority carriers (See, for example, Par [0033]) between the absorption layer (absorber) and the contact layer (n contact) and allowing the circulation of minority carriers from the absorption layer to the contact layer (…minority carriers to be collected in the contact …See, Par [0059]); and 
at least one separation element (See, for example, Si3N4…), to delimit the pixels of said pixel matrix (Pixel Array); 
wherein at least one separation element extends above the contact layer (n contact) on the side opposite the barrier layer (barrier). 

Scott is silent about at least one separation element is configured to form at least one depletion zone that extends in the contact layer and that forms a potential barrier blocking the circulation of charge carriers from one pixel to another in the pixel matrix. 

Inada while disclosing a photodiode array teaches at least one separation element is configured to form at least one depletion zone that extends in the contact layer and that forms a potential barrier blocking the circulation of charge carriers from one pixel to another in the pixel matrix (…the anti-crosstalk portion B exposed to reverse bias voltage would have larger depletion layers, and these extended depletion layers would provide deep and large anti-crosstalk walls between the adjacent photodiodes S. See, for example, Par [0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the anti-crosstalk concept of Inada into Scott because this would help provide clear image between adjacent photosensors with reduced optical crosstalk. 


In regards to claim 2, Scott as modified above discloses (See, for example, Fig. 2, Inada) during operation, the at least one depletion zone extends across the entire thickness of the contact layer (…the anti-crosstalk portion B and the photodiode S individually have a depletion region extending from the front F …to the …absorption layer… Par [0022])

In regards to claim 3, Scott as modified above discloses (See, for example, Fig. 2, Inada) the at least one separation element comprises: a plurality of metallic bands (11), arranged along separation lines between pixels (S), and at least one layer made of an electrically insulating material (5), located between the contact layer (14) and said metallic bands (11), so as to form at least one Metal-Oxide-Semiconductor capacitor that extends along said separation lines between the pixels (S). 

In regards to claim 4, Scott as modified above discloses (See, for example, Fig. 2, Inada) the metallic bands (11) are electrically connected to a voltage source configured to supply a non-zero polarisation voltage V1 (See, for example, Par [0022]). 


However, Scott as modified above fails to teach that the magnitude of the polrisation  voltage with an absolute value greater than or equal to 500 mV. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polrisation voltage with an absolute value greater than or equal to 500 mV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to claim 6, Scott as modified above discloses (See, for example, Fig. 2, Inada) each pixel (S) in the pixel matrix also comprises an electrical contact pad (11) located directly on the contact layer (14) on the side opposite the barrier layer (4), and the metallic bands (11 in the B region) are composed of the same material as said electrical contact pads (See, for example, Par [0036]). 

In regards to claim 7, Scott as modified above discloses (See, for example, fig. 2, Inada) each pixel (S) in the pixel matrix also comprises an electrical contact pad (11), located directly on the contact layer (14) on the side opposite the barrier layer (4), and at least one layer made of an electrically insulating material (5) covers the entire contact layer (14) except at the locations of said electrical contact pads (11). 

(5/11, B area). 

In regards to claim 12, Scott as modified above discloses (See, for example, Fig. 4, Inada) the at least one separation element (5/11, B area) is in the form of a discontinuous grid, composed of a plurality of detached separation elements. 

In regards to claim 13, Scott as modified above discloses (See, for example, Fig. 4 Inada) discontinuous grid separation elements (See, for example, B). 
However, a distance between two separation elements distributed along the same straight line connecting two opposite edges of the pixel matrix is less than or equal to twice the extent of the depletion zone in the contact layer and in the direction of the depth. 
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another relative dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 14, Scott as modified above discloses (See, for example, Fig. 4, Inada) the pixels (S) in the pixel matrix are distributed in a square or rectangular mesh (the B (anti-crosstalk portion is surrounding the S region on all four sides as shown in Fig. 4) and wherein each pixel is surrounded by four detached separation elements (see, Fig. 4). 

In regards to claim 15, Scott discloses (See, for example, Fig. 2) the barrier photodetectors are of the nBn type, with the n doped absorption layer and the n doped contact layer (See, for example, Pars [0014] and [0033]). 

                                          Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                          Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893